Citation Nr: 0928174	
Decision Date: 07/29/09    Archive Date: 08/04/09

DOCKET NO.  05-32 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an effective date earlier than September 26, 
2003, for the grant of death pension benefits based on the 
need for the regular aid and attendance of another person.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The Veteran served on active duty from September 1942 to July 
1943.  He died in January 1977 at the age of 59 years.  The 
appellant is his surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs Regional Office (RO) in Nashville, 
Tennessee.  

Please note that this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).  


FINDINGS OF FACT

1.  A private examination conducted on June 30, 2003, 
indicated that the appellant could not care for herself as a 
result of her dementia, needed to have someone monitor her 
blood pressure readings, and was at risk for a fracture due 
to an unsteady gait.  

2.  A claim for death pension benefits based on the need for 
the regular aid and attendance of another person was not 
received at VA until September 26, 2003.  

3.  By a June 2004 rating action, the RO granted the 
appellant's aid and attendance claim, effective from 
September 26, 2003.  




CONCLUSION OF LAW

The criteria for an effective date earlier than September 26, 
2003, for the grant of death pension benefits based on the 
need for the regular aid and attendance of another person 
have not been met.  38 U.S.C.A. §§ 5110, 7105 (West 2002); 
38 C.F.R. §§ 3.1, 3.151, 3.155, 3.400 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that, in order for benefits to be paid to any 
individual under the laws administered by VA, a specific 
claim in the form prescribed by the Secretary must be filed.  
38 C.F.R. § 3.151(a) (2008).  A "claim" or "application" 
is defined by VA regulation as "a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a 
benefit."  38 C.F.R. § 3.1(p) (2008).  An informal claim is 
"[a]ny communication or action, indicating an intent to 
apply for one or more benefits."  38 C.F.R. § 3.155(a) 
(2008).  Upon receipt of an informal claim, if a formal claim 
has not been filed, an application form will be forwarded to 
the claimant for execution.  Id.  

The general rule with regard to the effective date to be 
assigned for an award based on an original claim for VA 
pension benefits will be the date of receipt of the claim or 
the date entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110(a) (West 2002); 38 C.F.R. § 3.400 (2008); see also 
38 C.F.R. § 3.157(a) (2008).  

By a June 2004 rating action, the RO granted to the appellant 
death pension based on the need for the regular aid and 
attendance of another person, effective from September 26, 
2003, the date of the agency's receipt of her application for 
such benefits.  In thereafter perfecting a timely appeal with 
respect to the issue of entitlement to an effective date 
earlier than September 26, 2003, for the grant of such 
benefits, the appellant has asserted that the effective date 
of this award should be May 30, 2003.  According to the 
appellant, that date is the day that her representative 
received her informal claim for aid and attendance benefits.  

Applying the foregoing principles to the facts of the present 
case, the Board finds that the preponderance of the evidence 
is against the assignment of an effective date prior to 
September 26, 2003, for the grant of death pension benefits 
based on the need for the regular aid and attendance of 
another person.  Evidence of record shows that the 
appellant's aid and attendance claim was not received by VA 
until September 26, 2003.  

In this regard, the Board acknowledges that on a May 30, 
2003, memorandum, the appellant stated that the document 
represented an informal claim for pension benefits, based on 
the need for the regular aid and attendance of another 
person.  She further explained that she would submit a formal 
claim for such benefits as soon as possible but asked her 
representative, in the meantime, to "[p]lease lock in for 
[that] date."  Significantly, correspondence to the 
representative is not the same as correspondence to VA.  The 
RO did not receive this document until July 2004.  

The Board has considered the appellant's arguments and 
sympathizes with her assertions.  Importantly, however, the 
Board is bound by the evidence in the record as well as the 
pertinent laws and regulations.  As discussed herein, and of 
particular significance in the present appeal, is the fact 
that VA did not receive from the appellant or her 
representative a claim - informal or formal - for aid and 
attendance benefits until September 26, 2003.  

Further review of the claims folder indicates that, in a 
private examination conducted on June 30, 2003, the appellant 
was found to be unable to care for herself as a result of her 
dementia, to need to have someone monitor her blood pressure 
readings, and to be at risk for a fracture due to an unsteady 
gait.  The report of this examination was received at the RO 
on September 26, 2003.  

According to this evidentiary posture, the earliest date at 
which it may be determined that entitlement arose for the 
claimed benefits (aid and attendance award) is June 30, 2003, 
the date of the private examination.  Further, as previously 
discussed herein, the appellant's claim for aid and 
attendance benefits was not received at the RO until 
September 26, 2003.

Based on such evidence, the Board finds that the appellant is 
not entitled to an effective date prior to September 26, 
2003.  See 38 U.S.C.A. § 5110(a) (2002); 38 C.F.R. 
§§ 3.157(a), 3.400 (2008) (the effective date of a pension 
award will be the date of receipt of the claim or the date 
entitlement arose, whichever is later) (emphasis added).  The 
preponderance of the evidence is against the appellant's 
earlier effective date claim.  The appeal is, therefore, 
denied.  

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2008).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of 
prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2).  
In the event that a VA notice error occurs regarding the 
information or evidence necessary to substantiate a claim, VA 
bears the burden to show that the error was harmless.  
However, the appellant bears the burden of showing harm when 
not notified whether the necessary information or evidence is 
expected to be obtained by VA or provided by the appellant.  
See Shinseki v. Sanders, 556 U.S. ___ (2009).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

The appellant's earlier effective date claim arises from her 
disagreement with the effective date assigned following the 
award of death pension benefits based on the need for the 
regular aid and attendance of another person.  Courts have 
held that once the underlying claim for benefits is granted 
that issue is substantiated, additional notice is not 
required, and any defect in the notice is not prejudicial.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further 
notice is needed under VCAA for the appellant's present 
appeal.  

As to VA's duty to assist, the RO associated the report of 
the appellant's June 2003 examination by a private physician.  
No additional assistance is required to fulfill VA's duty to 
assist.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001).  




	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to an effective date earlier than September 26, 
2003, for the grant of death pension benefits based on the 
need for the regular aid and attendance of another person is 
denied.  



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


